—Cardona, P. J. Appeal from a judgment of the County Court of Schoharie County (Bartlett, III, J.), rendered April 28, 1999, convicting defendant upon his plea of guilty of the crime of murder in the first degree.
In our prior decision (274 AD2d 754), we reversed the judg*800ment of conviction entered upon defendant’s guilty plea to the crime of murder in the first degree after determining that it was invalid pursuant to the holding in Matter of Hynes v Tomei (92 NY2d 613, cert denied 527 US 1015). We, therefore, vacated defendant’s sentence and restored the parties to their preplea position by reinstating the notice of intent to seek the death penalty. Upon appeal, the Court of Appeals reversed that determination (96 NY2d 445) and remitted the case to us “to conduct, in the exercise of [our] factual review powers and [our] interests of justice jurisdiction, the necessary review of the record” (id., at 456).
Having concluded a further review of the record, we find that defendant knowingly and voluntarily waived his right to appeal. We further find that defendant, represented by counsel, entered a knowing, voluntary and intelligent plea supported by evidence of guilt and he was sentenced in accordance with the plea agreement. We further note that defendant’s contentions concerning the suppression of his statements were previously reviewed and found to be unavailing (274 AD2d 754, supra).
Finally, under the circumstances herein, we discern no basis for this Court to exercise its interest of justice jurisdiction (see, CPL 470.15) and decline further review. The judgment is accordingly affirmed.
Mercure, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.